    Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 1 of 21 PageID: 613



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
GEOVANI M.-O.,                            :
                                          :
            Petitioner,                   :   Civ. No. 20-5053 (KM)
                                          :
      v.                                  :
                                          :
THOMAS DECKER, et al.,                    :          OPINION
                                          :
            Respondents.                  :
_________________________________________ :

KEVIN MCNULTY, U.S.D.J.

                                    I.      INTRODUCTION

        Petitioner, Geovani M.-O., 1 is an immigration detainee currently held at the Hudson

County Correctional Facility, in Kearny, New Jersey. He is proceeding by way of counsel with a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (DE 1.) The petition seeks

Petitioner’s immediate release or, in the alternative, a preliminary injunction. (Id. at 20.)

Respondents oppose the petition. (DE 11.) Pursuant to Local Civil Rule 78.1, this matter is decided

without oral argument. For the reasons set forth below, the petition will be granted insofar as it

seeks a preliminary injunction requiring Petitioner’s temporary release. This decision should not

be taken as signifying a result in any other individual case; rather, it is a reflection of the unique

circumstances present in this particular case.




1
        Consistent with guidance regarding privacy concerns in social security and immigration
cases by the Committee on Court Administration and Case Management of the Judicial Conference
of the United States, Petitioner is identified herein only by his first name and last initial.
  Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 2 of 21 PageID: 614



                                    II.     BACKGROUND

A.     COVID-19

       On March 11, 2020, the World Health Organization officially declared COVID-19 as a

pandemic.    See    Ctrs.   for   Disease    Control    and   Prevention,    Situation   Summary,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html (last visited May 15,

2020). In only a few short months since that declaration, the rapidly spreading virus has infected

more than 1,300,000 people in the United States and resulted in over 83,000 deaths. See Ctrs. for

Disease Control and Prevention, Cases in U.S., https://www.cdc.gov/coronavirus/2019-

ncov/cases-updates/cases-in-us.html (last visited May 15, 2020).

       This infectious disease is spreading “very easily and sustainably between people.” See Ctrs.

for     Disease       Control       and      Prevention,       How        COVID-19         Spreads,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html          (last

visited May 15, 2020). It spreads “mainly through close contact [within about six feet] from

person-to-person in respiratory droplets” and from contact with contaminated surfaces.” See id.

The Centers for Disease Control and Prevention (“CDC”) has identified certain groups of

individuals who are deemed to be at “higher risk for severe illness” if they contract COVID-19.

See Ctrs. for Disease Control and Prevention, Groups at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited May 15, 2020). These high risk individuals include, but are not limited to, those who

are over 65 years of age, have asthma, diabetes, or serious heart conditions. See id.

       For those in correctional and detention facilities, the virus presents “unique challenges for

control of COVID-19 transmission,” due to the fact that individuals “live, work, eat, study, and

recreate within congregate environments[.]” See Ctrs. for Disease Control and Prevention,



                                                 2
     Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 3 of 21 PageID: 615



Guidance for Correctional & Detention Facilities, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html (last visited May 15,

2020). This close proximity heightens the potential that COVID-19 will spread. See id. Moreover,

the “ability of incarcerated/detained persons to exercise disease prevention measures (e.g.,

frequent handwashing) may be limited and is determined by the supplies provided in the facility

and by security considerations.” See id. The stark reality is that “avoiding exposure to COVID-19

is impossible for most detainees and inmates.” Cristian A.R. v. Decker, Civ. No. 20-3600, 2020

WL 2092616, at *2 (D.N.J. Apr. 12, 2020).

B.       Background

       i.          Procedural History

            Petitioner is a 39-year-old native and citizen of Honduras. (DE 11-6 at 2.) He arrived in the

United States on or about July 9, 2005 without authorization. (Id.) Upon his arrival, he was issued

a Notice to Appear that charged him with removability and placed him into removal proceedings.

(Id.) He was released on his own recognizance. (Id.) On September 29, 2005, Petitioner failed to

appear for his immigration court hearing and an Immigration Judge ordered him removed from the

United States in absentia. (DE 11-7.)

         Petitioner has remained in the United States since his arrival in 2005. (DE 5 at 6.) He is

married to a United States citizen and has two children who are also United States citizens. (Id.;

DE 1-6 at 1.) On March 1, 2020, Petitioner was arrested following an argument with his 13-year-

old stepson. (DE 1-6 at 2.) He was charged with two misdemeanor offenses. (Id.) After his arrest,

Petitioner was released on his own recognizance and his charges remain pending. (Id.) He has no

other criminal history. (DE 11-8 at 5.)




                                                      3
  Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 4 of 21 PageID: 616



       On March 3, 2020, Petitioner was taken into custody by Immigration and Customs

Enforcement (“ICE”). (Id.) He is being detained at Hudson County Correctional Facility

(“HCCF”) pursuant to a final order of removal under 8 U.S.C. § 1231(a). (DE 11 at 6.) On March

12, 2020, he filed motion to reopen his removal proceedings. (DE 11-9 at 1.) His request was

denied on April 14, 2020. (Id.) Petitioner is appealing this decision. (DE 12-3 at 15–18.)

       On April 24, 2020, Petitioner filed the instant habeas petition pursuant to 28 U.S.C. § 2241.

(DE 1.) He seeks release from custody based upon alleged unconstitutional conditions of

confinement and inadequate medical care. (Id.) On April 27, 2020, Respondents filed opposition

to the petition. (DE 11.) Petitioner thereafter filed a reply. (DE 12.) Petitioner also filed a

supplemental submission. (DE 14.)

     ii.          Petitioner’s Health

           Petitioner has been treated for type 2 diabetes since October 2016. (DE 12-3 at 23.) His

personal physician indicates that since his diagnosis, Petitioner has been taking medication twice

a day, testing his glucose levels three times a day, and following a strict low carbohydrate diet.

(Id.) Petitioner’s physician states that individuals with type 2 diabetes have an elevated risk of

developing and contracting any illness due to a lower immune system. (Id.) He opines that

Petitioner is at high risk of contracting COVID-19 and should be quarantined at home where his

risk of exposure is lower. (Id.)

           The declaration of Ms. Bianca Granados, who represents Petitioner in his immigration

proceedings, states that Petitioner is having difficulty with diabetes while confined at HCCF. (DE

1-6 at 2–3.) Petitioner has reported that, on several occasions, it has taken him several days to be

seen by a doctor. (Id. at 2.) Occasionally, his meals are not provided to him at a normal time (and

one time allegedly he did not receive a meal at all), which causes his blood sugar levels to



                                                  4
    Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 5 of 21 PageID: 617



destabilize and places his health at risk. (Id. at 2–3.) Additionally, Petitioner informed Ms.

Granados that his blood sugar is not being tested regularly and he is not being provided with a low-

carbohydrate diet, as recommended by his personal physician. (Id. at 3.) He is supposed to exercise

to help regulate his blood sugar but is unable to do so because he is confined to his cell 22 hours a

day. (Id.) 2 On one occasion, while detained, Petitioner’s blood sugar levels became so unstable

that he required an insulin injection for the first time in his life. (Id.)

        Petitioner also provides the declarations of Dr. Robert Greifinger who reviewed the

Petitioner’s medical history. (DE 1-1 at 12.) Dr. Greifinger states that Petitioner’s health condition

places him at higher risk for complications if he is exposed to COVID-19. (DE 1-1 at 12.) Dr.

Greifinger submits that “the only way to protect [Petitioner] from serious harm or death is to

release him from detention so that he may practice social isolation and heightened hygiene.” (DE

12-2 at 2.)

C.      Conditions at HCCF

          i.    Respondents’ Evidence Regarding the Conditions at HCCF

        To describe the measures HCCF has implemented to combat the spread of COVID-19,

Respondents provide the declaration of Ron Edwards, the Director of the Hudson County

Department of Corrections and Rehabilitation. 3 (DE 14-1.) Mr. Edwards states that since March

2020, HCCF has taken various measures to ensure the health and safety of detainees during the

COVID-19 outbreak. (Id. at 3.) Each housing unit is now on a “Restrictive Schedule” which only

permits detainees outside of their cells for two 30-minute periods per day. (Id.) These 30-minute


2
        To the extent that this declaration contains hearsay, a court may consider hearsay evidence
at the preliminary injunction stage. See Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 718 (3d
Cir. 2004).
3
        At the time Respondents filed their brief, they provided the Fourth Amended Declaration-
of Mr. Edwards. (DE 11-5.) Since that time, Petitioner has provided a copy of Mr. Edwards’
updated Fifth Amended Declaration. (DE 14-1.)

                                                     5
  Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 6 of 21 PageID: 618



recreation periods have been staggered so that only two detainees are permitted to leave their cell

area at a time, in order to allow room for social distancing. (Id. at 7.) Detainees “do not mingle

during recreation time.” (Id.) The recreation areas are being “cleaned continuously during a 16-

hour period during the day.” (Id. at 3–4.) Housing units are sanitized no less than three times per

day. (Id. at 4.) Detainees are provided with two bars of soap each, but additional soap is available

upon request. (Id. at 9.) Detainees also have unlimited access to water and are provided with

disinfectant wipes. (Id.) All detainees have also been provided with surgical masks, and all staff

have been provided with Personal Protective Equipment. (Id. at 7, 11.)

        HCCF has suspended all tours, volunteer services, and visitation. (Id. at 5–6.) Any facility,

staff members, or vendors coming into HCCF must have their temperatures screened by a medical

professional prior to entering the facility. (Id. at 5.) Anyone with a temperature over 100 degrees

Fahrenheit is not permitted to enter. (Id.) Staff and detainees have also been advised on best

practices to prevent the spread of COVID-19, including the importance of hand washing. (Id.)

HCCF has posted CDC and Department of Health posters with this information throughout the

facility. (Id.)

        HCCF has established a designated housing unit as a quarantine area for detainees who are

suspected of having, or who have tested positive for, COVID-19. (Id. at 6.) Medical personnel are

visiting each cell twice a day to check on every detainees’ medical and mental health. (Id. at 7.)

Meals are provided to detainees within their cells so that they do not congregate for meal time. (Id.

at 8.) HCCF staff are encouraging inmates and detainees to avoid congregating. (Id. at 8.)

        HCCF is following guidance issued by the CDC and World Health Organization (“WHO”),

as well as local guidelines, on testing and treatment for COVID-19. (Id. at 8.) Detainees who

exhibit symptoms consistent with COVID-19 are evaluated “immediately” and any detainee who



                                                  6
  Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 7 of 21 PageID: 619



feels symptoms can make daily sick calls as needed. (Id.) A detainee may make a sick call “via

tablet or to a nurse that comes in the unit twice a day.” (Id.)

       If a detainee tests positive for COVID-19, but does not require hospitalization, the detainee

will be isolated in a designated isolation area with other individuals who have tested positive. (Id.)

Detainees’ vitals are monitored on a daily basis and they are evaluated for hospital placement. (Id.

at 8–9.) Detainees who are symptomatic and awaiting test results are placed in quarantine, where

they remain for 14 days. (Id. at 9.) Individuals who are asymptomatic but have been exposed to

someone with confirmed COVID-19, are housed together in a practice referred to as “cohorting.”

(Id.) If, after fourteen days, no new cases develop, cohorting is discontinued. (Id.) Any detainees

with health conditions identified by the CDC as placing them at higher risk of developing serious

illness of COVID-19 are being housed separately. (Id. at 11.)

       As of 1:00 p.m. on May 4, 2020, 13 detainees have tested positive for COVID-19; 27

county and federal inmates have tested positive; and 94 staff members have tested positive. (Id. at

10.) Tragically, there have been four fatalities, all among the staff: one member of the HCCF

correctional staff, the former facilities commissary direction, and two nurses who worked at HCCF

have died from complications of COVID-19. (Id.) HCCF has tested 88 inmates and detainees for

COVID-19. (Id. at 10.) Of those 88 people tested, 40 have tested positive, and 38 have made a full

recovery. (Id.) None of those individuals have required hospitalized. (Id.) Approximately 150

HCCF law enforcement officers have been tested for COVID-19. (Id.) Ninety-four of them have

tested positive, and 81 have recovered and returned to duty. (Id.)

         ii.   Petitioner’s Evidence Regarding the Conditions at HCCF

       With regard to the conditions Petitioner is currently experiencing at HCCF, he provides the

declaration of Ms. Granados. (DE 1-6.) Petitioner reported to her that he is currently being housed



                                                   7
  Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 8 of 21 PageID: 620



alone in his cell, but has, at times, had a cellmate. (Id. at 3.) Petitioner’s cell is never cleaned by

staff. (Id.) If Petitioner wants to clean his cell himself, he must do so with a broom, mop, and

Pinesol, which is shared among all the detainees. (Id.) Petitioner has also not been provided with

disinfecting wipes or any other disinfectant products to use. (Id.) Petitioner has to buy his own

soap and personal hygiene products from the commissary, but since his commissary account is

currently closed, he states that he will run out of soap soon. (Id.)

        Petitioner states that he is allowed out of his cell twice per day. (Id.) During those times,

he is surrounded by other detainees. (Id.) Additionally, he indicates that many of the detainees are

not wearing their face masks when they are in the common areas. (Id.) Petitioner further provides

that the common areas are only cleaned about once per day with Windex, but staff are “not

disinfecting the areas.” (Id.)

        As further evidence of the conditions at HCCF, Petitioner provides the declarations of

attorneys at The Bronx Defenders, and The Legal Aid Society who have interacted with recently

detained individuals at HCCF. (DE 1-3; DE 1-5.) These declarations indicate that detainees are

having difficulty accessing prompt medical attention, personal hygiene products, disinfectant, and

cleaning supplies. (DE 1-3 at 3–4; DE 1-5 at 2–3.) The declarations also suggest an inability of

detainees to adhere to CDC guidelines such as social distancing, hand washing, and cleaning of

high touch surfaces. (DE 1-3 at 3–4; DE 1-5 at 4.) Petitioner also submits the declaration of an

attorney at the Health Justice Program at New York Lawyers to the Public Interest who delineates

the problems that inmates and detainees have had accessing medical care at HCCF in the past. (DE

1-4.)




                                                  8
  Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 9 of 21 PageID: 621



                                    III.    JURISDICTION

       Generally, conditions of confinement claims are brought pursuant to 8 U.S.C. § 1983. See

Camacho Lopez v. Lowe, Civ. No. 20-563, 2020 WL 1689874, at *4–5 (M.D. Pa. Apr. 7, 2020).

However, where an individual seeks “immediate or more speedy release,” he is asserting a remedy

available through a habeas petition. See Preiser v. Rodriguez, 411 U.S. 475, 494 (1973). A habeas

petition is the process by which an individual may challenge the “fact or length” of his

confinement. See id. To date, the United States Supreme Court has not expressly stated whether a

conditions of confinement claim may be raised through a habeas corpus petition. See Ziglar v.

Abbasi, 137 S. Ct. 1843, 1862-63 (2017) (“[W]e have left open the question whether [individuals]

might be able to challenge their confinement conditions via a petition for a writ of habeas

corpus.”); see also Bell v. Wolfish, 441 U.S. 520, 526 n.6 (1979) (“[W]e leave to another day the

question of the propriety of using a writ of habeas corpus to obtain review of the conditions of

confinement.”); Preiser, 411 U.S. at 499 (“When a prisoner is put under additional and

unconstitutional restraints during his lawful custody, it is arguable that habeas corpus will lie to

remove the restraints making custody illegal.”). However, federal courts of appeals appear to have

condoned such challenges. See Aamer v. Obama, 742 F.3d 1023, 1032 (D.C. Cir. 2014); Woodall

v. Fed. Bureau of Prisons, 432 F.3d 235, 242-44 (3d Cir. 2005); Ali v. Gibson, 572 F.2d 971, 975

n.8 (3d Cir. 1978). Moreover, recent caselaw within this circuit has been largely consistent in

finding that an immigration detainee may challenge the conditions of his confinement through a

§ 2241 petition. See Carmen R. v. Decker, Civ. No. 20-3875, 2020 WL 2029337, at *12 (D.N.J.

Apr. 28, 2020) (collecting cases); Thakker v. Doll, Civ. No. 20-480, 2020 WL 2025384, at *2

(M.D. Pa. Apr. 27, 2020) (collecting cases). Given these considerations, I agree with the line of




                                                 9
    Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 10 of 21 PageID: 622



cases that have permitted conditions of confinement claims to proceed through a habeas petition

and find that Petitioner may pursue his claims through the present petition. 4

                                   IV.     LEGAL STANDARD

        The relief Petitioner seeks is his release from custody. (DE 1 at 37.) At this time, I will

analyze Petitioner’s request under the standard for a preliminary injunction. See Hope v. Warden

York Cty. Prison, Civ. No. 20-1784, 2020 WL 1922372, at *2-4 (3d Cir. Apr. 21, 2020); Ousman

D. v. Decker, Civ. No. 20-2292, 2020 WL 1847704, at *4 (D.N.J. Apr. 13, 2020). In order to obtain

a preliminary injunction, a petitioner must provide a “threshold” showing of two critical factors:

(1) a likelihood of success on the merits of his claim; and (2) that he is “more likely than not to

suffer irreparable harm in the absence of preliminary relief.” Reilly v. City of Harrisburg, 858 F.3d

173, 179 (3d Cir. 2017). A likelihood of success on the merits requires “a showing significantly

better than negligible but not necessarily more likely than not.” See id. Additionally, “[h]ow strong

a claim on the merits is enough depends on the balance of the harms: the more net harm an

injunction can prevent, the weaker the plaintiff’s claim on the merits can be while still supporting

some preliminary relief.” Id. at 178 (quoting Hoosier Energy Rural Elec. Coop., Inc. v. John

Hancock Life Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009)). If these two “gateway factors” are met,

then the Court considers the remaining two factors which aim to balance the equities of the parties:

“the possibility of harm to other interested persons from the grant or denial of the injunction,” and

“the public interest.” Id. at 176 (quoting Del. River Port Auth. v. Transamerican Trailer Transport,


4
        I also note that under 28 U.S.C. § 2241, a district court may exercise jurisdiction over a
habeas petition when the petitioner is in custody and alleges that this custody violates the
constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c); Maleng v. Cook, 490 U.S.
488, 490 (1989). A petitioner may seek § 2241 relief only in the district in which he is in custody.
United States v. Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009). Thus, this Court has jurisdiction
over Petitioner’s claims as he is detained within this district and alleges that his detention violates
the Constitution.


                                                  10
 Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 11 of 21 PageID: 623



Inc., 501 F.2d 917, 919-20 (3d Cir. 1974)). The Court considers, “in its sound discretion if all four

factors, taken together, balance in favor of granting the requested preliminary relief.” Id. at 179.

                                       V.     DISCUSSION

       Petitioner argues that his continued detention violates his substantive due process rights

under the Fifth and Fourteenth Amendment. (DE 1 at 19–20.) His argument appears to arise under

two theories: that his conditions of confinement amount to punishment and that HCCF is being

deliberately indifferent towards his serious medical needs. (DE 5 at 21–30.) Based upon the

particular circumstances presented in this case, I find that Petitioner has met the standard for a

preliminary injunction.

A.     Likelihood of Success on the Merits

       i.      Conditions of Confinement Claim

       Petitioner argues that his continued detention under the current “dangerous and unsanitary”

conditions of confinement at HCCF constitute unlawful punishment, thereby violating his due

process rights. (DE 5 at 22.) He argues that his present conditions are highly dangerous due to the

virulence of the outbreak at HCCF and the failure of the facility to adequately protect medically

vulnerable individuals, such as himself. (Id. at 23.) Specifically, Petitioner points to his inability

to practice social distancing, access basic hygiene products, and clean commonly touched surfaces

in communal areas. (Id.) He submits that these conditions lack a reasonable relationship between

the government’s need to detain him and his serious medical condition. (Id. at 24–25.) Respondents

maintain, however, that HCCF has undertaken significant measures to prevent the spread of

COVID-19. (DE 11 at 13–14.) Respondents argue their legitimate interests in preventing Petitioner

from absconding and protecting the public are not outweighed by Petitioner’s present conditions




                                                 11
    Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 12 of 21 PageID: 624



of confinement, especially in light of the preventative measures they have implemented. (DE 11

at 14.) 5

            An immigration detainee’s conditions of confinement claim is properly analyzed under the

Due Process Clause of the Fifth Amendment. See Sharkey, 928 F.3d at 306–07 (holding that

immigration detainees are entitled to the “same due process protections” as pretrial detainees).

Under the Fifth Amendment’s Due Process Clause, “a detainee may not be punished prior to an

adjudication of guilt.” See Bell v. Wolfish, 441 U.S. 520, 535 (1979). In order to determine whether

a challenged condition amounts to punishment, a court looks at whether that condition “is

reasonably related to a legitimate government objective.” Sharkey, 928 F.3d at 307. If it is not,

then a court may infer “that the purpose of the governmental action is punishment that may not be

constitutionally inflected upon detainees qua detainees.” Id. (quoting Hubbard v. Taylor, 538 F.3d

229, 232 (3d Cir. 2008)).

            Whether a condition of confinement is reasonably related to a legitimate government

objective turns on whether the condition serves a legitimate purpose and is rationally related to

that purpose. See Hubbard, 538 F.3d at 232. A petitioner can demonstrate that a challenged

condition amounts to punishment if there is “an expressed intent to punish on the part of detention

facility officials,” if there is no “alternative purpose to which [the condition of confinement] may

rationally be connected is assignable for it,” or if the condition is “excessive in relation to the



5
        Respondents argue that Petitioner is properly detained pursuant to 8 U.S.C. § 1231(a) and
that his detention is mandated through the pendency and conclusion of his removal proceedings.
(DE 11 at 12.) Petitioner does not dispute that he is detained pursuant to § 1231(a), but argues that
the statutory basis for his detention is not dispositive of his conditions of confinement claim. (DE
11 at 6 n.1.) I agree with Petitioner that the fact of his authorized detention does not negate his
argument that the conditions of his confinement may be unconstitutional, requiring conditions of
release during the COVID crisis. See E.D. v. Sharkey, 928 F.3d 299, 306–07 (3d Cir. 2019)
(holding that immigration detainees are entitled to the same due process protections as pretrial
detainees).

                                                   12
 Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 13 of 21 PageID: 625



alternative purpose assigned [to it].” See Bell, 441 U.S. at 538 (quoting Kennedy v. Mendoza-

Martinez, 372 U.S. 144, 168-69 (1963)).

       In the emerging case law that has developed within this district, courts have emphasized

certain key factors in determining whether an immigration detainee’s conditions of confinement

amount to punishment during the current pandemic: namely, the detainee’s health and the specific

conditions at the facility at which he is detained. See Carmen R. v. Decker, Civ. No. 20-3875, 2020

WL 2029337, at *12 (D.N.J. Apr. 28, 2020); Thakker v. Doll, Civ. No. 20-480, 2020 WL 2025384,

at *8 (M.D. Pa. Apr. 27, 2020); Rafael L.O. v. Tsoukaris, Civ. No. 20-3481, 2020 WL 1808843,

at *7-8 (D.N.J. Apr. 9, 2020). In the absence of guidance from the Supreme Court or the Courts of

Appeals regarding how to handle conditions of confinement claims during a pandemic, “many

courts have found that insufficient jail action in light of the virus can serve as a basis for release

. . . while many others have found that, where the jail takes adequate precautions in light of a given

petitioner’s medical history, no such relief is warranted.” Cristian R. v. Decker, Civ. No. 19-20861,

2020 WL 2029336, at *2 (D.N.J. Apr. 28, 2020).

       Respondents urge the Court to follow the line of cases which have found that facilities have

enacted appropriate measures to address the individual’s health concerns. (DE 11 at 17–18.)

However, none of the cases cited by Respondents involved detainees that were medically

vulnerable. See Jose D. M. v. Barr, Civ. No. 20-4031, 2020 WL 1969893, at *6 (D.N.J. Apr. 24,

2020) (finding that petitioner had not indicated that he suffered from any serious underlying health

conditions); Jorge V. S. v. Green, Civ. No. 20-3675, 2020 WL 1921936, at *4 (D.N.J. Apr. 21,

2020) (same); Emerson O. C.-S. v. Anderson, Civ. No. 20-3774, 2020 WL 1933992, at *6 (D.N.J.

Apr. 22, 2020) (same); Ousman D. v. Decker, Civ. No. 20-2292, 2020 WL 1847704, at *10 n.11

(D.N.J. Apr. 13, 2020) (same).



                                                 13
 Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 14 of 21 PageID: 626



       Nevertheless, I recognize that there have been varying opinions among federal district

courts regarding conditions of confinement claims during the COVID-19 pandemic. Compare

Jason Anthony W. v. Anderson, Civ. No. 20-3704, ECF No. 22 (D.N.J. Apr. 17, 2020); Cristian

A.R., 2020 WL 2092616, at *1; Rafael L.O., 2020 WL 1808843; Thakker v. Doll, Civ. No. 2020

WL 1671563 (M.D. Pa. Mar. 31, 2020); Castillo v. Barr, Civ. No. 20-605, 2020 WL 1502864

(C.D. Cal. Mar. 27, 2020); Basank v. Decker, Civ. No. 20-2518, 2020 WL 1481503 (S.D.N.Y.);

with Hassoun v. Searls, Civ. No. 19-370, 2020 WL 1819670 (W.D.N.Y. Apr. 10, 2020); Umarbaev

v. Lowe, Civ. No. 20-413, 2020 WL 1814157 (M.D. Pa. Apr. 9, 2020). The disparity in the caselaw

underscores the highly fact specific nature of each case. See Umarbaev, 2020 WL 1814157, at *7.

“The success of each petition will depend not only on the circumstances of the petitioner before

the Court, but also on a rapidly changing landscape that includes the state of the COVID-19

pandemic, current conditions in ICE facilities, and the evolving response by ICE and facility

officials to medical needs.” Id.

       Here, Petitioner suffers from diabetes which makes him particularly susceptible to severe

illness if he contracts COVID-19. (DE 12-3 at 23.) The CDC provides that “[p]eople with diabetes

whose blood sugar levels are often higher than their target are more likely to have diabetes-related

health problems. Those health problems can make it harder to overcome COVID-19.” See Ctrs.

for Disease Control and Prevention, Groups at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

(last visited May 15, 2020) (providing that type 2 diabetes may place individuals at higher risk of

severe illness from COVID-19). Indeed, Respondents do not appear to rebut Petitioner’s evidence

of his serious health condition. (DE 11 at 19.)




                                                  14
 Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 15 of 21 PageID: 627



       The declarations submitted by Petitioner indicate that, despite the best intentions and

efforts of HCCF to follow CDC guidelines and protocol, detainees may still having difficulty

adhering to the measures touted by the CDC as the best way to prevent contracting COVID-19.

Petitioner indicates that he is detained in conditions where he lacks adequate access to basic

hygiene products such as soap and disinfectant wipes, and where he is forced to share communal

items that are not adequately cleaned or disinfected. (DE 1-6 at 3.) Although Petitioner is currently

housed by himself, he must still share common areas with other detainees who are not wearing

their masks and who may be infected. Moreover, Petitioner indicates the common areas are cleaned

only about once per day.

       As I have previously recognized in other cases, HCCF has enacted substantial measures to

prevent the spread of COVID-19. See Durel B. v. Decker, Civ. No. 20-3430, 2020 WL 1922140,

at *8 (D.N.J. Apr. 21, 2020); Leandro R. P. v. Decker, Civ. No. 20-3853, 2020 WL 1899791, at

*7 (D.N.J. Apr. 17, 2020); Jeferson V. G. v. Decker, Civ. No. 20-3644, 2020 WL 1873018, at *8

(D.N.J. Apr. 15, 2020). Thus, I do not find that Respondents have an intent to punish Petitioner.

But, the COVID-19 pandemic is a difficult and unparalleled time for all involved and jails were

“not designed with pandemics in mind.” Sergio S.E v. Rodriguez, Civ. No. 20-3982, 2020 WL

2111029, at *6 (D.N.J. May 4, 2020). Despite the laudable efforts by HCCF, it unfortunately seems

that the danger to this Petitioner remains great; a large number of infections have occurred, and

there have been fatalities. My decision here rests primarily on Petitioner’s medical condition and

the high danger of serious illness or death that he faces if infected.

       I recognize that the government has legitimate objectives in detaining Petitioner during his

removal proceedings, including preventing him from absconding. (DE 11 at 13.) However, given

Petitioner’s medical vulnerability and the conditions at HCCF, I find that Petitioner’s conditions



                                                  15
 Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 16 of 21 PageID: 628



of confinement are excessive in relation to the purpose of his detention. See Bell, 441 U.S. at 538.

This is especially true given the other alternatives available to ICE to achieve their objectives. See

Thakker v. Doll, Civ. No. 20-480, 2020 WL 1671563, at *8 (M.D. Pa. Mar. 31, 2020) (“We note

that ICE has a plethora of means other than physical detention at their disposal by which they may

monitor civil detainees and ensure that they are present at removal proceedings, including remote

monitoring and routine check-ins.” (emphasis in original)). Accordingly, I find that Petitioner has

shown a likelihood of success on the merits of a conditions of confinement claim.

       ii.     Inadequate Medical Care Claim

       Petitioner next argues that Respondents have demonstrated a deliberate indifference

towards his serious medical needs by failing to take adequate steps to protect high risk individuals

in their custody. (DE 5 at 25–30.) Petitioner asserts that despite Respondents’ knowledge of his

diabetes, they have actually increased his health risks during this pandemic by failing to provide

him with a low-carbohydrate diet or allowing him to follow glucose testing recommendations. (Id.

at 28.) Respondents maintain, however, that the evidence demonstrates they have taken substantial

steps to address the COVID-19 pandemic and to provide safe conditions for Petitioner. (DE 11 at

18–19.)

       The applicable legal standard for an immigration detainee’s inadequate medical care claim

is that of deliberate indifference. See Harvey v. Chertoff, 263 F. App'x 188, 191 (3d Cir. 2008)

(citing Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581-85 (3d Cir. 2003)); see also

Camacho Lopez v. Lowe, Civ. No. 3:20-CV-563, 2020 WL 1689874, at *7 (M.D. Pa. Apr. 7, 2020).

To succeed on a claim of inadequate medical care, a petitioner must show: (1) “a serious medical

need,” and (2) “acts or omissions by prison officials that indicate deliberate indifference to that

need.” Natale, 318 F.3d at 582. The Supreme Court has held that an official demonstrates



                                                 16
 Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 17 of 21 PageID: 629



deliberate indifference where “the official knows of and disregards an excessive risk to inmate

health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       “It is well-settled that claims of negligence or medical malpractice, without some more

culpable state of mind, do not constitute ‘deliberate indifference.’” Rouse v. Plantier, 182 F.3d

192, 197 (3d Cir. 1999); see also Durmer v. O’Carroll, 991 F.2d 64, 67 (3d Cir. 1993) (“[T]he law

is clear that simple medical malpractice is insufficient to present a constitutional violation.”)

Moreover, “an inadvertent failure to provide adequate medical care cannot be said to constitute

‘an unnecessary and wanton infliction of pain’ or to be ‘repugnant to the conscience of mankind.’”

Rouse, 182 F.3d at 197 (quoting Estelle v. Gamble, 429 U.S. 97, 105–06 (1976)). In Estelle v.

Gamble, the United Supreme Court held:

               Thus, a complaint that a physician has been negligent in diagnosing
               or treating a medical condition does not state a valid claim of
               medical mistreatment under the Eighth Amendment. Medical
               malpractice does not become a constitutional violation merely
               because the victim is a prisoner. In order to state a cognizable claim,
               a prisoner must allege acts or omissions sufficiently harmful to
               evidence deliberate indifference to serious medical needs.

Estelle, 429 U.S. at 106.

       Mere disagreement over proper medical treatment also generally does not establish

deliberate indifference. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004) (citing Monmouth

Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987). “[W]hen medical care is

provided, we presume that the treatment of a prisoner is proper absent evidence that it violates

professional standards of care.” See Pearson v. Prison Health Serv., 850 F.3d 526, 535 (3d Cir.

2017); see also Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990) (“[I]t is

well established that as long as a physician exercises professional judgment his behavior will not

violate a prisoner’s constitutional rights”).



                                                 17
 Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 18 of 21 PageID: 630



        Here, as to Petitioner’s general claim regarding HCCF’s failure to protect high risk

individuals within their care, HCCF has, in fact, taken numerous steps to provide protections for

detainees whose underlying conditions increase their vulnerability to an adverse reaction if

infected. (DE 14-1.) Respondents point to their efforts to adhere to CDC guidance regarding

testing, monitoring detainees on a daily basis, providing special housing for medically vulnerable

detainees, isolating those who exhibits symptoms of COVID-19 or have tested positive, and

providing ongoing medical treatment to sick detainees. (DE 11 at 19.) Although there may not yet

be a perfect solution to protecting individuals from contracting this infectious disease,

Respondents’ actions do not demonstrate that they have recklessly disregarded the serious threat

that COVID-19 poses.

       As to Petitioner’s specific contention regarding treatment for his diabetes, the record before

the Court does not demonstrate that Respondents have acted with deliberate indifference.

Petitioner relies on his personal physician’s recommendation that Petitioner should be on a strict

low-carbohydrate diet and checking his glucose levels regularly during the day. (DE 5 at 28.)

However, this evidence does not establish more than disagreement over proper treatment. See

Spruill, 372 F.3d at 235. Absent additional information, this Court cannot say that Petitioner has

valid claim of medical mistreatment under the Eighth Amendment. Accordingly, Petitioner has

not established a likelihood of success on the merits of his deliberate indifference claim.

       Although Petitioner has failed to show a likelihood of success on the merits of his deliberate

indifference claim, he has still demonstrated a likelihood of success on his conditions of

confinement claim. Therefore, I find that Petitioner has met the first factor required for the grant

of a preliminary injunction.




                                                 18
 Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 19 of 21 PageID: 631



B.     Irreparable Harm

       The second threshold showing Petitioner must make in order to be granted a preliminary

injunction is that he is “more likely than not” to suffer irreparable harm absent the relief requested.

See Reilly, 858 F.3d at 179. Respondents argue that Petitioner’s release will not ameliorate his risk

of COVID-19 infection, given that he will be returning to the epicenter of the outbreak in New

York and that he may not be able to access regular medical care safely. (DE 11 at 21.) However,

Petitioner asserts that his continued detention in a facility where he cannot effectively practice

social distancing, practice adequate hygiene, or avoid coming into contact with high touch surfaces

that are not adequately cleaned, places him at serious risk of infection. (DE 5 at 32.) He submits

that he has a detailed release plan which will enable him to access regular treatment from his

personal physician, regularly monitor and control his blood sugar levels, and engage in social

distancing, basic hygiene, and sanitization aimed to reduce his risk of infection. (DE 12 at 18.)

       As described more fully above, Petitioner has established that despite HCCF’s protocols,

he remains unable to adhere to social distancing guidelines or practice an adequate level of

personal hygiene. (DE 1-6.) There is currently no guarantee against contracting COVID-19, even

in the community at large. Correctional and detention facilities, however, present “unique

challenges for control of COVID-19 transmission[.]” See Ctrs. for Disease Control and Prevention,

Guidance for Correctional & Detention Facilities, https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html (last visited May 15,

2020). Within facilities such as HCCF, detainees “cannot practically adhere to social distancing

guidelines or the adequate level of personal hygiene,” measures which have been “touted as the

most effective means to thwart the spread of the virus.” Rafael L.O., 2020 WL 1808843, at *8.

The continuing rise in the number of cases at HCCF underscore this point. Moreover, given



                                                  19
 Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 20 of 21 PageID: 632



Petitioner’s underlying health conditions, he is especially at risk of developing severe illness

should he be exposed. See Ctrs. for Disease Control and Prevention, Groups at Higher Risk for

Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

higher-risk.html (last visited May 15, 2020). Against this backdrop, it is apparent that Petitioner

has demonstrated irreparable harm if his confinement at HCCC continues.

C.     Balancing of the Equities

       Finally, I consider the remaining two factors which aim to balance the equities of the

parties: the possibility of harm to other interested persons from the grant or denial of the injunction

and the public interest. Respondents assert that there is a significant public interest in preventing

Petitioner from absconding and in protecting the community, especially given Petitioner’s pending

charges. (DE 11 at 13.) Conversely, Petitioner submits that the grave risk to his health outweighs

the government’s interest in his physical detention. (DE 5 at 32.) He also asserts that the public

has an overwhelming interest in minimizing the spread of COVID-19 and avoiding the additional

burdens Petitioner would place on the healthcare system if he were to become seriously ill. (Id. at

35.)

       Here, I do find that Respondents’ have a legitimate interest in ensuring Petitioner does not

abscond and does not commit any offenses while on release. Petitioner does not have any criminal

convictions. He has two misdemeanor charges which remain pending and for which he has already

been released on his own recognizance. Petitioner also has significant ties to the United States. He

has lived here for the past 15 years and his United States citizen wife and children all live here.

Petitioner indicates that if released, he will return to his home and continue to take care of his

young family. (DE 1-6.)




                                                  20
    Case 2:20-cv-05053-KM Document 17 Filed 05/15/20 Page 21 of 21 PageID: 633



        Taking into consideration each parties’ interests and the interests of the public, I believe

these concerns can be appropriately balanced by releasing Petitioner to strict conditions of release

including home confinement and electronic and telephonic monitoring. The specific conditions of

his release are set forth in the Order accompanying this Opinion. 6 Thus, in balancing the equities,

I find that they favor the grant of a preliminary injunction.

                                        VI.     CONCLUSION

        For the foregoing reasons, the petition (DE 1) will be granted insofar as a preliminary

injunction shall be issued. An appropriate Order accompanies this Opinion.


DATED: May 15, 2020

                                                                /s/ Kevin McNulty
                                                                ______________________________
                                                                KEVIN MCNULTY
                                                                United States District Judge




6
        Respondents’ answer requests the opportunity to suggest conditions of release if the Court
is inclined to grant such release. (DE 11 at 22.) Petitioner will be released on the conditions
outlined in the accompanying Order. If modification is sought, counsel should attempt to agree,
but if there is no such consent, the court will entertain letter applications for modification of
conditions of release.

                                                 21
